Citation Nr: 0902483	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for right foot 
intractable plantar keratosis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1966 
to December 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board denied the claim on appeal by an April 25, 2007 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a June 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  On July 1, 2008, a letter 
was sent to the veteran and his representative in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In October 2008, the 
veteran's representative submitted additional argument.  


FINDINGS OF FACT

1.  The Board's April 25, 2007 decision as written precluded 
effective judicial review.

2.  Right foot intractable plantar keratosis is manifested by 
a recurring callosity, pain on palpation, aggravated pain on 
use, disturbed gait, and toe curling and pain.


CONCLUSIONS OF LAW

1.  The April 25, 2007 Board decision is vacated.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2008).

2.  The criteria for a 20 percent evaluation, but no more, 
for right foot intractable plantar keratosis have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5299-5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacate

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Based on a June 2008 Joint Motion, the 
Court remanded the Board's decision for development in 
compliance with the Joint Motion.  Therefore, the Board finds 
that its decision of April 25, 2007 failed to provide the 
veteran due process under the law.  Accordingly, in order to 
prevent prejudice to the veteran, the April 2007 decision of 
the Board must be vacated in its entirety, and a new decision 
will be entered as if the April 2007 decision by the Board 
had never been issued.

Increased Rating

With respect to the veteran's claim for entitlement to an 
increased evaluation for right foot intractable plantar 
keratosis (IPK or right foot disorder), VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, August 2003 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters notified the veteran 
that there must be evidence of the worsening of his right 
foot disability, of the assignment of disability evaluations, 
and of the different types of competent evidence available to 
prove his claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 
43-44 (2008); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
486 (2006).  The letters did not, however, provide notice of 
the assignment of effective dates, that there must be 
evidence of and the effect on employment and daily life, or 
notice of the specific requirements of the diagnostic code to 
qualify for a higher rating.  Vazquez-Flores, 22 Vet. App. at 
43-44; Dingess/Hartman, 19 Vet. App. at 486.  But the veteran 
was so notified in September 2003 rating decision and June 
2004 statement of the case (SOC), which were followed by an 
October 2004 supplemental SOC that readjudicated the claim 
for an increased evaluation.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a notice defect may be 
cured by the issuance of a fully compliant notification 
letter followed by a re-adjudication of the claim).  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, Social Security Administration (SSA) 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112, 
121-22 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 


Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).

By a November 1998 rating decision, the RO granted service 
connection for right foot IPK, and assigned a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7899-
7804, effective October 5, 1998.  In July 2003, the veteran 
filed a claim for an increased evaluation.  By a September 
2003 rating decision, the RO continued the 10 percent 
evaluation under Diagnostic Code 7899-7804.  In February 
2004, the veteran filed a notice of disagreement.  In June 
2004, the RO issued a statement of the case.  In August 2004, 
the veteran filed a substantive appeal. 

At a February 2003 VA general medical examination, the 
veteran reported discomfort in his right foot, especially 
when walking.  He used a crutch to ambulate and shoe inserts.  
Upon examination, the plantar surface was tender and was 
aggravated by walking.  The impression was residual of 
plantar keratosis, right foot.

In a July 2003 statement, the veteran indicated that his 
right foot caused discomfort and it was difficult to walk.  
In a September 2003 statement, the veteran asserted 


that he had new calluses, pain in new places, that his scar 
had grown and was not superficial, but was deeply imbedded in 
the bottom of his right foot, that he had been diagnosed with 
foot drop, and that he often tripped and fell.  He asserted 
that his last three toes were always asleep and painful, 
looked deformed due to the constant curling due to pain, and 
that walking for exercise was impossible.  He also stated 
that he soaked and trimmed his right foot twice per week.  

In a September 2003 statement, a friend of the veteran's who 
had known him for 40 years stated that over the past 5 to 6 
years he had noticed that the veteran had difficulty walking 
properly.  He stated that the veteran's toes curled under his 
foot, there was a knot on the bottom of the veteran's foot, 
the veteran had a noticeable limp, and the veteran could not 
go barefoot.  The veteran's friend asserted that on their 
last fishing trip the veteran had to sit down to bring in the 
fish and that he could tell the foot was bothering the 
veteran.  

A September 2003 VA feet examination was conducted.  The 
veteran reported he was retired and still hunted and fished a 
little.  He reported that he soaked his foot twice a week to 
soften the callous and trim it back and that he saw a 
podiatrist for the same treatment.  The veteran reported 
right foot pain with weight bearing that caused his toes to 
curl up and cramp.  The pain was 5 to 6 on a scale of 10, and 
was daily and upon weight bearing.  Alleviating factors 
include removing the weight.  He had a 3/4 inch right shoe lift 
and a molded right shoe insert.  Upon examination, there was 
a callous formation on the plantar aspect of the right foot 
along the mid-fourth metatarsal area.  There was no cyanosis, 
clubbing, or edema.  There were palpable distal pulses, good 
hair distribution, and a normal toe examination.  The veteran 
could range his toes and his gait was normal, but he favored 
the right side.  Poking around the calloused area caused 
withdrawal in pain.  The calloused area seemed to have a 
central core so that it actually looked like a corn was 
causing the problem.  The diagnosis was right foot plantar 
keratosis.  

February 2004 pictures of the veteran's right foot indicated 
toe curling.  In a March 2004 statement, the veteran stated 
that that his toes were permanently bent and caused pain and 
discomfort.  

April 2004 VA medical records noted the veteran was seen for 
IPK under the 4th metatarsal head.  The veteran reported it 
was very painful.  The examiner trimmed the plantar keratosis 
and suggested different orthotics.  Upon examination, there 
was IPK, toes curling from the pain, and a disturbed gait.  
The assessment was painful IPK.  In May 2004 VA records, the 
veteran complained of right foot toe pain and curling due to 
painful IPK and trying to lift his forefoot.  The veteran's 
plantar keratosis was trimmed.  A June 2004 VA record noted 
the plantar keratosis was trimmed.  Upon examination, the 
callous was not as deep.  July 2004 VA records indicated the 
veteran's plantar keratosis was trimmed.  Another July 2004 
VA record noted there was less callous.  The examiner noted 
that they discussed possible surgical solutions.  August 2004 
VA records indicated the veteran was seen for IPK.  The 
veteran reported pain in the great and second toe of the 
right foot.  Upon examination, the callous was built up since 
the last visit.  The assessment was IPK.  

In an August 2004 statement, the veteran asserted that his 
IPK made walking difficult and that he was impaired from 
walking a long distance or standing a long time.  He asserted 
loss of use of his toes due to toe curling and that he did 
not have a skin condition, but a bone condition.  He stated 
that he could not run, he was unstable, his foot dragged when 
he walked, and he did not have good hair distribution.  

An October 2004 VA medical record noted the veteran was seen 
for IPK.  The examiner noted that the weekly trimmings had 
not significantly reduced the IPK.  Surgery was discussed.  

The veteran's service-connected right foot disability is not 
listed in the Rating Schedule; the RO assigned Diagnostic 
Code 7899-7804.  See 38 C.F.R. § 4.20 (2008) (providing that 
an unlisted disorder may be rated under a closely related 
disease or injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 38 
C.F.R. § 4.27 (2008) (noting that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of 


the most closely related body part and "99").  Thus, 
Diagnostic Code 7899-7804 reflects that IPK is not listed in 
the Schedule but is rated analogously to a superficial scar, 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804.

The veteran's current 10 percent evaluation contemplates 
superficial scar, painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).  This is the highest evaluation 
under this diagnostic code.  Accordingly, an increased 
evaluation is not warranted under Diagnostic Code 7804.

An increased evaluation under other potentially applicable 
skin diagnostic codes has been considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  However, the right 
foot disability is not a disfigurement of the head, face or 
neck, is not deep, does not cause limited motion, and there 
is no evidence of dermatitis or eczema.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7805 (2008).  In addition, a 10 
percent evaluation is the highest evaluation provided for 
superficial unstable scars and for superficial scars that do 
not cause limited motion.  38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7803 (2008).  Accordingly, an increased 
evaluation is not warranted under the diagnostic codes for 
skin disorders.

The veteran's representative argues that the right foot 
disability is more properly analogized to a foot disability, 
rather than a skin condition.  The diagnosed disability is 
intractable plantar keratosis.  Keratosis is "any lesion on 
the epidermis marked by the presence of circumscribed 
overgrowth of the horny layer."  STEDMAN'S MEDICAL 
DICTIONARY 946 (26th ed. 1995).  The assignment of a 
particular diagnostic code, however, is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, consideration has been given regarding whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 


411, 414 (1995).  After a review of the evidence of record, 
the Board finds that the most appropriate diagnostic code for 
evaluating the veteran's right foot IPK is 38 C.F.R. § 4.71a, 
Diagnostic Code 5276, for acquired flatfoot.  This is because 
the veteran's IPK is located on the foot, affects foot 
function, and the resulting symptoms are more analogous to 
foot disorder symptoms:  pain on ambulation, pain on 
palpation, and deformity of the foot or toes.  See 38 C.F.R. 
§ 4.20; 38 C.F.R. § 4.71a, Diagnostic Codes 5276-84 (2008).  
Accordingly, the veteran's disorder is evaluated analogously 
under Diagnostic Code 5299-5276.  

For unilateral flatfoot, a noncompensable evaluation is 
assigned for mild flatfoot with symptoms relieved by built-up 
shoe or arch support, a 10 percent evaluation is assigned for 
moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the atendo achillis, pain on 
manipulation and use of the feet, a 20 percent evaluation is 
assigned for severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, and a 30 percent 
evaluation is assigned for pronounced flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo achillis on manipulation, that is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

Here, the evidence of record demonstrates that there are 
recurring callosities that cause pain on palpation, 
aggravated pain upon standing and ambulation, and subsequent 
toe curling and pain.  Shoe inserts and orthotics do not 
alleviate the pain.  There was also a disturbed gait that 
favored the right side.  Accordingly, and in consideration of 
the functional loss due to the veteran's right foot IPK, the 
veteran's disability picture is most accurately reflected by 
a 20 percent evaluation under Diagnostic Code 5276.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5276; see also 38 C.F.R. 
§ 4.40 (2008) (stating that functional loss of joints must be 
included in evaluation); 38 C.F.R. § 4.45 (2008) (noting that 
factors involved in evaluating joint disabilities include 
weakness, fatigability, swelling, deformity, incoordination, 
restricted or excess movement of the joint, or pain on 
movement); 38 C.F.R. § 4.49 (2008) (providing that painful 
motion is productive of disability).  A 30 percent 


evaluation is not for assignment, however, because the 
evidence of record did not show any varus deformity, inward 
displacement, pronation, or spasm of tendo achillis.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.  Accordingly, a 20 
percent evaluation, but no more, is warranted.

An increased evaluation under other potentially applicable 
foot disorder diagnostic codes has been considered.  
Schafrath, 1 Vet. App. at 595.  For unilateral acquired claw 
foot, a 30 percent evaluation is assigned for marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, and marked varus 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278 (2008).  
A 30 percent evaluation is assigned for severe malunion or 
nonunion of tarsal or metatarsal bones.  38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2008).  A 30 percent evaluation is 
assigned for severe residuals of foot injuries.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2008).  But increased 
evaluations are not warranted under these diagnostic codes 
because the evidence of record does not demonstrate malunion 
or nonunion of the tarsal or metatarsal bones, any foot 
injuries, contraction of the plantar fascia, hammer toes, or 
marked varus deformity.  Additionally, an evaluation in 
excess of 20 percent is not warranted for weak foot, 
metatarsalgia, hallux valgus and rigidus, and hammer toes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5277, 5279-5282 (2008).  
Therefore, an evaluation in excess of 20 percent for right 
foot IPK is not warranted under alternative diagnostic codes.

Moreover, although separate evaluations have been considered, 
the Board finds that none is warranted here.  See 38 C.F.R. § 
4.14 (2008) (holding that the evaluation of the same 
disability under various diagnoses is to be avoided); but see 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that 
separate evaluations are warranted where the symptomatology 
under various diagnostic codes is not duplicative or 
overlapping).  Here, pain upon ambulation and pain on 
palpation are already considered within the 20 percent 
evaluation under the diagnostic code for acquired flatfoot.  
See 38 C.F.R. § 4.118 (2008); Esteban, 6 Vet. App. at 261.  
Thus, any compensable evaluation for a scar would constitute 
impermissible pyramiding.

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization.  
Thun, 22 Vet. App. at 115-116.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.  

In this regard, the schedular evaluations in this case are 
not inadequate.  A rating in excess of 20 percent is provided 
for certain manifestations of the service-connected IPK but 
the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology 
of the veteran's IPK.  Moreover, the evidence does not 
demonstrate other related factors.  The veteran has not 
required hospitalization due to service-connected IPK and 
marked interference of employment has not been shown due to 
IPK.  In the absence of any additional factors, the RO's 
failure to refer this issue for consideration of an 
extraschedular rating was correct.

After review of the evidence, the preponderance of the 
evidence of record does not show manifestations of the 
veteran's right foot IPK that would warrant a rating in 
excess of 20 percent at any time during the period pertinent 
to this appeal.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002 & 
Supp. 2007); see also Hart, 21 Vet. App. at 509-10; Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

The April 25, 2007 Board decision is vacated.

A rating of 20 percent, but no more, for right foot IPK is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


